 Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 1 of 22 PageID 1



               IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF FLORIDA
                        ORLANDO DIVISION

                                            )
                                            )
AVERY JACOB POLLOCK,                        )
                                            )
            Plaintiff,                      )
                                            )
vs.                                         ) CASE NO.:
                                            )
MOVE4ALL, INC. and                          )
CURTIS D. HERSEY,                           )
                                            )
          Defendants.                       )
__________________________________/


                              COMPLAINT

      COMES NOW, Plaintiff, AVERY JACOB POLLOCK, by and through the

undersigned counsel, and sues Defendants, MOVE4ALL, INC. and CURTIS D.

HERSEY, seeking all available relief under the Fair Labor Standards Act of 1938

(“FLSA”) as amended 29 U.S.C. § 201, et seq., Florida Statute § 448.110, known

also as, the Florida Minimum Wage Act (“FMWA”), Florida Constitution Article,

Section 24, Florida contract law, and common law and states as follows:

                         JURISDICTION AND VENUE




                                   Page 1 of 22
 Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 2 of 22 PageID 2



1.    This Court has subject matter jurisdiction over this action pursuant to 29

      U.S.C. § 216(b), which provides that suit under the FLSA “may be

      maintained against any employer…in any Federal or State court of

      competent jurisdiction.”

2.    This Court has original jurisdiction over this action pursuant to 28 U.S.C.

      §1331.

3.    This Court has Supplemental Jurisdiction over Plaintiff’s claim for violation

      of FLA. STAT. § 448.110 (the FMWA) and Plaintiff’s breach of contract

      claim, pursuant to 28 U.S.C. § 1367(a), as it forms part of the same case

      and controversy as Plaintiff’s FLSA claims, over which the Court has

      federal question jurisdiction.

4.    Venue is proper in this District pursuant to 28 U.S.C. §1391(b) as

      Defendant is located and/or does business within this District. In addition, a

      substantial part of the events and omissions giving rise to the claims

      pleaded in this Complaint occurred within this District.

                                         PARTIES

5.    Plaintiff AVERY JACOB POLLOCK (hereafter “Plaintiff”) is a resident of

      the Harris County in the State of Texas and was an employee of Defendant




                                       Page 2 of 22
 Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 3 of 22 PageID 3



      during the three (3) years before the date on which this Complaint was

      filed.

6.    Plaintiff worked for Defendant performing duties assigned to him by

      Defendant at properties located in Duval County, Florida, in the State of

      Florida, and in the United States.

7.    At all times material herein, Plaintiff was an employee of Defendant within

      the meaning of the FLSA at 29 U.S.C. § 203(e)(1).

8.    Defendant MOVE4ALL, INC. (hereafter “Defendant INC.”) is a for-profit

      corporation duly licensed and organized under the laws of the State of

      Florida and is engaged in the business of, but not limited to, commercial

      and residential relocations.

9.    Defendant CURTIS D. HERSEY (hereafter “Defendant HERSEY”) owns

      and operates Defendant INC.

                          FACTUAL ALLEGATIONS

10.   Defendant INC., at all times material, was an “employer” of Plaintiff within

      the meaning of the FLSA, 29 U.S.C. § 203(d).

11.   Defendant HERSEY, at all times material, was an “employer” of Plaintiff

      within the meaning of the FLSA, 29 U.S.C. § 203(d).




                                     Page 3 of 22
 Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 4 of 22 PageID 4



12.   At all times material herein, Plaintiff was an “employee” of Defendant INC.

      within the meaning of the FLSA at 29 U.S.C. § 203(e)(1).

13.   At all times material herein, Plaintiff was an “employee” of Defendant

      HERSEY within the meaning of the FLSA at 29 U.S.C. § 203(e)(1).

14.   Defendant INC.’s principal place of business is located at 535 Cypress Tree

      Court, Orlando, Florida 32825.

15.   Defendant INC. is an employer and enterprise engaged in interstate

      commerce.

16.   Defendant HERSEY is an employer and enterprise engaged in interstate

      commerce.

17.   Defendant INC., as part of its business, would engage in interstate

      commerce by, but not limited to, processing credit cards which are

      instruments of interstate commerce, transacting business with foreign

      corporations which were part of interstate commerce, purchasing products,

      furniture, equipment, materials, and supplies from dealers, wholesalers,

      suppliers, and retailers out of state which were part of interstate commerce,

      by advertising on the World Wide Web and other mediums to potential

      clients outside the State of Florida, by using roads and highways to transport




                                    Page 4 of 22
 Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 5 of 22 PageID 5



      its clients’ belongings throughout the United States, and by transacting

      business across state lines, all of which are part of interstate commerce.

18.   Defendant HERSEY, as part of his business, would engage in interstate

      commerce by, but not limited to, processing credit cards which are

      instruments of interstate commerce, transacting business with foreign

      corporations which were part of interstate commerce, purchasing products,

      furniture, equipment, materials, and supplies from dealers, wholesalers,

      suppliers, and retailers out of state which were part of interstate commerce,

      by advertising on the World Wide Web and other mediums to potential

      clients outside the State of Florida, by using roads and highways to transport

      its clients’ belongings throughout the United States, and by transacting

      business across state lines, all of which are part of interstate commerce.

19.   Furthermore, Defendants obtains, exchanges, and sends/receives funds to

      and from outside of the State of Florida, use telephonic transmissions going

      outside of the State of Florida to conduct business, and transmit electronic

      information through computers, the internet, via email, and otherwise

      outside of the State of Florida.

20.   At all times material herein, Defendant INC. has annual revenue of at least

      five hundred thousand dollars ($500,000.00).

                                     Page 5 of 22
 Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 6 of 22 PageID 6



21.   At all times material herein, Defendant HERSEY has annual revenue of at

      least five hundred thousand dollars ($500,000.00).

22.   If neither Defendant had an individual annual income of at least

      $500,000.00, then the Defendants collectively had an annual income of at

      least $500,000.00 at all times material herein.

23.   Defendant INC. controls the day to day operations of the office located at

      535 Cypress Tree Court, Orlando, Florida 32825 and is actively involved in

      the day to day operations of same, including matters concerning hiring and

      terminating employees, payroll, setting policies, setting employees’ work

      schedules and hours, setting employees rates of pay, assigning tasks to

      employees, making procedures, setting goals and quotas, marketing,

      establishing services to offer, setting product and services pricing,

      corresponding with clients, taking and processing payments from clients,

      and other business operations.

24.   Defendant HERSEY controls the day to day operations of the office located

      at 535 Cypress Tree Court, Orlando, Florida 32825 and is actively involved

      in the day to day operations of same, including matters concerning hiring

      and terminating employees, payroll, setting policies, setting employees’

      work schedules and hours, setting employees rates of pay, assigning tasks to

                                    Page 6 of 22
 Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 7 of 22 PageID 7



      employees, making procedures, setting goals and quotas, marketing,

      establishing services to offer, setting product and services pricing,

      corresponding with clients, taking and processing payments from clients,

      and other business operations.

25.   Plaintiff worked for Defendants at their office located at 535 Cypress Tree

      Court, Orlando, Florida 32825.

26.   Plaintiff performed work assigned to him by Defendant HERSEY at

      Defendants’ customers’ residences and/or places of business.

27.   Plaintiff performed work assigned to him by Defendant INC. at Defendants’

      customers’ residences and/or places of business.

28.   At all times material herein, Defendants controlled Plaintiff’s day to day

      activities, had operational control over Plaintiff, and otherwise directed

      Plaintiff’s activities as Defendants’ employee.

29.   At all times material herein, Defendant INC. was responsible for hiring

      Plaintiff, having the ability to terminate Plaintiff, setting Plaintiff’s rate of

      pay, determining if the minimum wage or overtime was to be paid,

      determining if commission(s) were to be paid, setting Plaintiff’s work

      schedule, including the number of days and hours worked, determining and

      assigning Plaintiff’s work duties, and supervising Plaintiff.

                                     Page 7 of 22
 Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 8 of 22 PageID 8



30.   At all times material herein, Defendant HERSEY was responsible for hiring

      Plaintiff, having the ability to terminate Plaintiff, setting Plaintiff’s rate of

      pay, determining if the minimum wage or overtime was to be paid,

      determining if commission(s) were to be paid, setting Plaintiff’s work

      schedule, including the number of days and hours worked, determining and

      assigning Plaintiff’s work duties, and supervising Plaintiff.

31.   At all times during the period Plaintiff worked for Defendants, Defendants

      exercised control over his work activities and directed his duties.

32.   At all times during the period Plaintiff worked for Defendants, the

      employer/employee relationship between the parties was permanent in

      nature.

33.   At all times during the period Plaintiff worked for Defendants, Plaintiff was

      economically dependent on Defendants.

34.   At all times during the period Plaintiff worked for Defendants, Plaintiff’s

      performed job duties were an integral part of Defendants’ business.

35.   Defendant worked for Defendant as a Mover in or about September 2018.

36.   When Defendant hired Plaintiff, the Parties agreed Plaintiff would be

      compensated at a rate of at least $13.00 per hour for every hour worked for

      Defendant.

                                     Page 8 of 22
 Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 9 of 22 PageID 9



37.   Plaintiff was paid with a paycheck every week by Defendant during his

      employment for Defendant.

38.   During Plaintiff’s employment as a “Mover” for Defendant, his primary

      duties included, but were not limited to, traveling to Defendants’ clients’

      residences and/or places of business, packing and carrying Defendant’s

      clients household or business items, and loading Defendant’s clients’ items

      into Defendants’ moving trucks.

39.   Plaintiff did not facilitate or determine how Defendants’ moving trucks were

      loaded,

40.   Plaintiff did not facilitate or determine where the items were placed in

      Defendants’ moving trucks.

41.   Plaintiff did not facilitate nor determine how the weight of the loads would

      be distributed in Defendants’ moving trucks.

42.   Plaintiff did not drive Defendants’ moving trucks.

43.   Plaintiff did not drive any vehicles for Defendants.

44.   Plaintiff worked the number of hours required of him by Defendants, but

      was not paid for each and every hour worked during one or more work

      weeks.




                                    Page 9 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 10 of 22 PageID 10



45.   Defendant INC. is directly involved with paying Plaintiff, determining when

      Plaintiff would be paid, and setting Plaintiff’s rate of pay.

46.   Defendant HERSEY is directly involved with paying Plaintiff, determining

      when Plaintiff would be paid, and setting Plaintiff’s rate of pay.

47.   To date, Defendants have not paid Plaintiff his due wages for all hours that

      he worked for Defendants.

48.   Specifically, Defendants withheld a substantial portion of Plaintiff’s pay

      from Plaintiff’s final paycheck, which was due on or about October 5, 2018,

      which resulted in: (a) Plaintiff not being compensated at the Federal

      minimum wage for each hour Plaintiff worked for Defendants, (b) Plaintiff

      not being compensated at the Florida minimum wage for each hour Plaintiff

      worked for Defendants, (c) Plaintiff not being compensated at the Federal

      overtime rate of pay for each hour worked for Defendants over 40 hours in a

      workweek, and (d) Plaintiff not being compensated at the agreed upon rate

      of at least $13.00 per hour for each hour worked for Defendants.

49.   Defendants took unauthorized and illegal withholdings from Plaintiff’s

      paycheck, resulting in him being paid less than the parties agreed upon rate

      of pay, less than the Florida and Federal minimum wage, and less than the

      overtime premium rate of pay for overtime hours.

                                     Page 10 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 11 of 22 PageID 11



50.   Defendants suffered and permitted Plaintiff to work for it but did not pay

      Plaintiff for all work that he performed for Defendants.

51.   Defendants’ actions in failing and/or refusing to pay Plaintiff the applicable

      Federal or Florida minimum wage was willful and not in good faith.

52.   Defendants’ actions in failing and/or refusing to pay Plaintiff the applicable

      overtime rate, as required by the FLSA, was willful and not in good faith.

53.   The records concerning the hours worked by Plaintiff are in the exclusive

      possession and sole custody and control of Defendants. Therefore, Plaintiff

      is unable to determine and state the exact amount of damages due.

54.   On or October 26, 2018, Plaintiff contacted Defendants and requested the

      wages he was owed, but Defendants refused to pay same.

55.   On or about December 13, 2018, the undersigned sent a letter of demand to

      Defendants, on behalf of Plaintiff, requesting Plaintiff’s unpaid back wages

      and damages, but Defendants refused to pay same.

56.   Plaintiff has retained the undersigned attorneys and Defendants are obligated

      to pay them a reasonable fee for their services pursuant to the FLSA.

57.   On or about December 13, 2018, the undersigned sent a letter of demand to

      Defendants for Plaintiff’s unpaid wages, damages, and losses. Defendants

      responded on December 18, 2018 refusing to pay same. “Letters of Demand

                                   Page 11 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 12 of 22 PageID 12



      to Defendants” attached as “Composite Exhibit A” and “Defendants’

      Response” attached as “Exhibit B.”

58.   All conditions precedent to bringing this suit have been met.

                            COUNT I
            FAILURE TO PAY MINIMUM WAGE UNDER THE
                   FAIR LABOR STANDARDS ACT

59.   Plaintiff re-alleges and incorporates Paragraphs one (1) through fifty-eight

      (58) above as if fully set forth herein.

60.   The FLSA mandates an employer pay its employees at least the federal

      minimum wage for each hour worked. 29 U.S.C. § 206(a).

61.   Plaintiff worked for Defendants but was not paid at least the Federal

      Minimum Wage for each and every hour worked as required by the FLSA

      during at least one work week.

62.   Defendants failed and/or refused to compensate Plaintiff at the minimum

      hourly wage for each and every hour worked as required under the FLSA.

63.   Defendants were aware they had suffered and permitted Plaintiff to work

      without proper compensation for minimum wages under the FLSA.

64.   Defendants knew, or showed reckless disregard for the fact, that their failure

      to pay Plaintiff as alleged herein was in violation of the FLSA.

65.   Defendants’ practice of failing to pay Plaintiff the appropriate minimum

                                     Page 12 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 13 of 22 PageID 13



      wage due violated the provisions of the FLSA, see 29 U.S.C. §206.

66.   As a result of Defendants’ unlawful practice, Plaintiff has suffered damages

      in the form of unpaid wages.

67.   The actions of the Defendants complained of herein were willful within the

      meaning of 29 U.S.C. § 216(b).

68.   Because of Defendants’ actions, Plaintiff had to retain counsel to pursue this

      cause of action and is entitled to recover attorney’s fees and costs connected

      with this suit.

69.   As a result of the unlawful acts of Defendants, Plaintiff has been deprived of

      compensation in amounts to be determined at trial.

70.   Plaintiff is entitled to recovery of his unpaid wages and an equal amount of

      liquidated damages

71.   Plaintiff is entitled to recover attorney’s fees and costs associated with and

      incurred in bringing this action.

72.   Defendants are jointly and severally liable to Plaintiff for his unpaid wages,

      liquidated damages, and attorney’s fees and costs incurred in pursuing this

      claim.

73.   Prior to bringing this action, Plaintiff attempted to resolve this matter with

      Defendants. See Composite Exhibit A and Exhibit B.

                                     Page 13 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 14 of 22 PageID 14



WHEREFORE, Plaintiff prays that this Honorable Court:

      A. Enter judgment for Plaintiff and against Defendant on the basis of

         Defendant’s violations of the minimum wage provisions of the FLSA;

      B. Award Plaintiff actual and compensatory damages in the amount shown to

         be due for unpaid minimum wages;

      C. Award Plaintiff an equal amount in liquidated damages;

      D. Award Plaintiff reasonable attorney's fees and costs of suit, pursuant to 29

         U.S.C. § 216;

      E. Hold both Defendants jointly and severally liable to Plaintiff for unpaid

         wages, liquidated damages, and attorney’s fees and costs; and

      F. Grant such other and further relief as this Court deems equitable and just.

                        COUNT II
        FAILURE TO PAY MINIMUM WAGE UNDER THE
  FLORIDA MINIMUM WAGE ACT AND FLORIDA CONSTITUTION

74.      Plaintiff re-alleges and incorporates Paragraphs one (1) through fifty-eight

         (58) above as if fully set forth herein.

75.      The FMWA and Florida Constitution mandate an employer pay its

         employees at least the minimum wage for each hour worked. FLA. STAT. §

         448.110; Fla. Const., Art. X, § 24(c).

76.      Plaintiff worked for Defendants but was not paid at least the Florida

                                        Page 14 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 15 of 22 PageID 15



      Minimum Wage for each and every hour worked as required by the FMWA

      during one or more weeks of work.

77.   Defendants failed and/or refused to compensate Plaintiff at the minimum

      hourly wage for each and every hour worked as required under the FMWA.

78.   Defendants were aware they had suffered and permitted Plaintiff to work

      without proper compensation for minimum wages under the FMWA.

79.   Defendants knew, or showed reckless disregard for the fact, that their failure

      to pay Plaintiff as alleged herein was in violation of the FMWA.

80.   Defendants’ practice of failing to pay Plaintiff the appropriate minimum

      wage due violated the minimum wage provisions of the FMWA. See FLA.

      STAT. § 448.110.

81.   As a result of Defendants’ unlawful practice, Plaintiff has suffered damages

      in the form of unpaid wages.

82.   The actions of Defendants complained of herein were willful within the

      meaning of the FMWA at § 448.110.

83.   Because of Defendants’ actions, Plaintiff had to retain counsel to pursue this

      cause of action and is entitled to recover attorney’s fees and costs connected

      with this suit.

84.   As a result of the unlawful acts of Defendants, Plaintiff has been deprived of

                                     Page 15 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 16 of 22 PageID 16



         compensation in amounts to be determined at trial.

85.      Defendants’ failure to compensate Plaintiff at the Florida Minimum Wage

         for all hours worked was not in good faith.

86.      Plaintiff is entitled to recover his unpaid wages plus an equal amount of

         liquidated damages.

87.      Defendants are jointly and severally liable to Plaintiff for unpaid wages,

         liquidated damages, and attorney’s fees and costs.

88.      Defendants are joint employers of Plaintiff.

89.      Prior to bringing this action, Plaintiff attempted to resolve this matter with

         Defendants. See Composite Exhibit A and Exhibit B.

90.      All conditions precedent to bring this claim have been met.

WHEREFORE, Plaintiff prays that this Honorable Court:

      A. Enter judgment for Plaintiff and against Defendant on the basis of

         Defendant’s violations of the minimum wage provisions of the Florida

         Minimum Wage Act, Title XXXI, Sec. 448.110;

      B. Award Plaintiff actual and compensatory damages in the amount shown to

         be due for unpaid minimum wages;

      C. Award Plaintiff an equal amount in liquidated damages;

      D. Award Plaintiff reasonable attorney's fees and costs of suit, pursuant to FLA.

                                      Page 16 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 17 of 22 PageID 17



         STAT. 448.08;

      E. Hold both Defendants jointly and severally liable to Plaintiff for unpaid

         wages, liquidated damages, and attorney’s fees and costs; and

      F. Grant such other and further relief as this Court deems equitable and just.

                              COUNT III
              FAILURE TO PAY OVERTIME WAGES UNDER THE
                      FAIR LABOR STANDARDS ACT

91.      Plaintiff re-alleges and incorporates Paragraphs one (1) through fifty-eight

         (58) above as if fully set forth herein.

92.      Defendants did not pay Plaintiff at the overtime premium rate of pay for all

         hours worked over 40 hours in a workweek, even though Section 207(a)(1)

         of the FLSA prohibits an employer from employing its non-exempt

         employees for a workweek longer than 40 hours, unless such employee

         receives compensation for all hours he or she is employed in excess of 40 at

         a rate not less than one and one-half times the regular rate of pay.

93.      Plaintiff was not exempt from receiving overtime compensation under the

         FLSA.

94.      As such, Plaintiff was entitled to be paid at a rate one and one-half times the

         regular hourly rate for each hour worked in excess of 40 in a workweek.




                                        Page 17 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 18 of 22 PageID 18



95.   Plaintiff’s hourly rate of pay was $13.00 per hour; therefore, his overtime

      rate of pay was $19.50 per hour.

96.   Defendants employed Plaintiff in excess of 40 hours in at least one work

      week without paying Plaintiff at a rate of one and one-half times the regular

      rate of pay for all hours worked in excess of 40 in the workweek as required

      by the FLSA.

97.   As a consequence of Defendants’ violation of the FLSA, Plaintiff is entitled

      to one and one-half times his regular rate of pay for all hours worked in

      excess of 40 hours (overtime) for each hour of overtime Plaintiff worked for

      Defendants and was not compensated at his overtime rate of pay.

98.   Defendants knew and was aware at all times that Plaintiff worked more than

      40 hours per week without receiving the appropriate overtime compensation.

99.   Defendants failed and/or refused to properly compensate Plaintiff at the

      proper overtime rate for each hour worked in excess of 40 in a work-week.

100. Defendants knew, or showed reckless disregard for the fact, that their failure

      to pay Plaintiff as alleged herein was in violation of the FLSA.

101. The actions of Defendants complained of herein were willful within the

      meaning of 29 U.S.C. § 216(b).

102. The actions of Defendants complained of herein were not in good faith.

                                    Page 18 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 19 of 22 PageID 19



103. Accordingly, Plaintiff is entitled to recover liquidated damages equal to his

      unpaid overtime wages.

104. Because of Defendants’ actions, Plaintiff had to retain counsel, and is

      entitled to recover attorney’s fees and costs connected with this suit.

105. As a result of the unlawful acts of Defendants, Plaintiff has been deprived of

      overtime compensation in amounts to be determined at trial, and is entitled

      to recovery of such amounts, liquidated damages, attorneys’ fees, costs and

      other compensation.

106. Defendants are jointly and severally liable to Plaintiff for unpaid overtime

      wages, liquidated damages and attorney’s fees and costs as joint employers.

WHEREFORE, Plaintiff prays that this Honorable Court:

   A. Enter judgment for Plaintiff and against Defendant on the basis of

      Defendant’s violations of the overtime wage provisions of the FLSA;

   B. Award Plaintiff actual and compensatory damages in the amount shown to

      be due for unpaid overtime wages;

   C. Award Plaintiff an equal amount in liquidated damages;

   D. Award Plaintiff reasonable attorney's fees and costs of suit, pursuant to 29

      U.S.C. § 216;

   E. Hold both Defendants jointly and severally liable to Plaintiff for unpaid

                                    Page 19 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 20 of 22 PageID 20



      overtime wages, liquidated damages, and attorney’s fees and costs; and

   F. Grant such other and further relief as this Court deems equitable and just.

                                   COUNT IV
                           BREACH OF CONTRACT
                         Against Defendant Move4All, Inc.

107. Plaintiff re-alleges paragraphs one (1) through fifty-eight (58) above as if

      fully set forth herein.

103. Defendant Move4All, Inc. (hereafter “Defendant INC.”) entered into a valid

      employment agreement with Plaintiff on or about September 10, 2018. See

      Employment Contract attached hereto as “Exhibit C.”

104. Per said employment agreement, Defendant INC. agreed to compensate

      Plaintiff at a rate of $13.00 per hour for performing work as a mover. See

      Exhibit C.

105. Plaintiff performed the job duties in a satisfactory manner and in accordance

      with his agreement with Defendant INC.

106. On one or more occasions, Defendant INC. failed to pay Plaintiff

      compensation in accordance with their agreement at the agreed upon rate of

      pay of $13.00 per hour.

107. Defendant INC. withheld wages from Plaintiff in contravention to the terms

      of the parties’ agreement.

                                    Page 20 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 21 of 22 PageID 21



107. Defendant INC.’s failure to pay Plaintiff in accordance with their agreement

      constituted a material breach of their agreement.

108. Defendant INC.’s material breach of the agreement has and continues to

      cause harm to Plaintiff in the form of lost wages.

109. As a result of the unlawful acts of Defendant INC., Plaintiff has been

      deprived of compensation in amounts to be determined at trial and is entitled

      to recovery of such amounts, and attorney’s fees and costs, pursuant to

      Florida Statute § 448.08.

110. Prior to bringing this action, Plaintiff attempted to resolve this matter with

      Defendants. See Composite Exhibit A and Exhibit B.

WHEREFORE, Plaintiff prays that this Honorable Court:

   A. Enter judgment for Plaintiff and against Defendant Move4All, Inc., under

      Count IV of Plaintiff’s Complaint;

   B. Declare and find Defendant INC. materially breached its agreement with

      Plaintiff and that Plaintiff suffered damages as a result, as alleged in Count

      IV of Plaintiff’s Complaint;

   C. Award compensatory damages in an amount to be determined at trial for

      Defendant INC.’s material breach of its agreement with Plaintiff, as alleged

      in Count IV of Plaintiff’s Complaint;

                                     Page 21 of 22
Case 6:19-cv-00130-GAP-DCI Document 1 Filed 01/21/19 Page 22 of 22 PageID 22



  D. Award Plaintiff reasonable attorney's fees and costs of this suit, pursuant to

     FLA. STAT. § 448.08; and

  E. Grant such other and further relief as this Court deems equitable and just.


     PLAINTIFF DEMANDS A TRIAL BY JURY ON ALL COUNTS

DATED this 21ST day of January, 2019.


                                      Respectfully submitted,

                                      /S/ Jeremiah J. Talbott
                                      JEREMIAH J. TALBOTT, ESQ.
                                      FL Bar No. 0154784
                                      Law Office of Jeremiah J. Talbott, P.A.
                                      900 E. Moreno Street
                                      Pensacola, Fla. 32503
                                      (850) 437-9600 / (850) 437-0906 (fax)
                                      jjtalbott@talbottlawfirm.com
                                      civilfilings@talbottlawfirm.com
                                      Counsel for Plaintiff




                                   Page 22 of 22
